Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This action is a final rejection.
Claims 1-12 were cancelled
Added claims 13-22
Claims 13-22 are rejected under 35 USC § 101 
Claim 13-22 are rejected under 35 USC § 112


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-30-2019. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 13, and 14 meet the three-prong test and therefore invokes § 112(f). The words of the claim do not rebut the presumption that the claim limitation is to be interpreted under § 112(f).

Regarding claim 13
First limitation: The Examiner interprets “means for implementing mass service transaction method provided by at least three interacting tasks” as  invoking 35 U.S.C. §112(f). Consistent with “Implementation of basic solution includes three separate interacting tasks, which runs on a Linux-based operating system” of Applicant’s 
Second limitation: The Examiner interprets “means for providing servicing for a plurality of an active transactions request” as invoking 35 U.S.C. §112(f). Consistent with “ "Stellar Banks External Transaction Agent" (SBETA) is built in accordance with mass service solution and bank transaction productivity requirements. SBETA provides multiple services for different steps and different scenarios of all active transactions at the same time.”; and “Two computers interact with each other using Stellar Network. …. Task 2 is SBETA“ of Applicant’s specification, the Examiner is interpreting “means for providing servicing for a plurality of an active transactions request” as running on a computer using Stellar Network. 
Third limitation: The Examiner interprets “means for monitoring and executing individual steps for each time cycle for the plurality of all an active independent transaction requests” as  invoking 35 U.S.C. §112(f). Consistent with “Each time cycle SBETA executes individual steps of scenarios for all active transactions”; and “Implementation of basic solution includes three separate interacting tasks, which runs on a Linux-based operating system“; and “First task consists of monitoring and reading the incoming transaction requests“ of Applicant’s specification, the Examiner is interpreting “means for monitoring and executing individual steps for each time cycle for the plurality of all an active independent transaction requests” as executed by SBETA that runs on a Linux based operating system.
Fourth limitation: The Examiner interprets “means for creating state transaction dialog (STD) data for each active transaction” as invoking 35 U.S.C. §112(f). Consistent with “The third task sends responses with results of host service to SBETA. Responses will get entered in a buffer after state dialog table (STD) with data for that request.”; and “Implementation of basic solution includes three separate interacting tasks, which runs on a Linux-based operating system“ of Applicant’s specification, the Examiner is interpreting “means for creating state transaction dialog (STD) data for each active transaction”, as implemented by task 3 that runs on a Linux-based operating system.
Fifth limitation: The Examiner interprets “means for providing requests for API web terminal emulation for task three” as  invoking 35 U.S.C. §112(f). Consistent with “Third task reads request from "Pipe 2" and emulates web terminal to provide service of request by bank's host computer system. Currently, there exist a few different bank host computer systems, which provide API as an option of terminal emulation for calling host functions. Task 3 should convert different completion codes of different host computer 
Sixth limitation: The Examiner interprets “means for providing funding multiple parallel transactions with cryptocurrency” as  invoking 35 U.S.C. §112(f). Consistent with “After receiving transferred funds in bank's service account in any type of currency (stable cryptocurrency such as Tether or another kind), assets could be converted to other kind of stable asset, which eventually will be converted to incoming user account specified currency. Stellar allows to send any kind of assets as credit if bank's service accounts have rights to get it and amount for asset will be less then limit for account. Operation with API for conversion and releasing funds are not subject of invention” of Applicant’s specification, the Examiner is interpreting “means for providing funding multiple parallel transactions with cryptocurrency”, where transactions with cryptocurrency are converted to incoming user account specified currency by an API for conversion. 
Seventh limitation: The Examiner interprets “means for employing hash code produced and transferred by recipients to sender” as  invoking 35 U.S.C. §112(f). Consistent with “To secure transferred data Stellar Network provide hash code” of Applicant’s specification, the Examiner is interpreting “means for employing hash code produced and transferred by recipients to sender” as running on a the Stellar Network.
Eighth limitation: The Examiner interprets “means utilizing established communication lines for settlement according contracts and transferring completion codes” as  invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Regarding claim 14
Third limitation: The Examiner interprets “means for of receiving data from the input stream of requests from the first software pipeline Pipe I and interacting with a third task of the three interacting tasks by using a second software pipeline Pipe 2 and with other financial institutions by blockchain” as  invoking 35 U.S.C. §112(f). Consistent with “Second task SBETA receives a data from input stream of requests from Pipe 1 and interacts with third task by using two pipes. "Pipe 2" keeps requests from SBETA to third task and "Pipe 3" keeps responses from third task to SBETA.”; and “Implementation of basic solution includes three separate interacting tasks, which runs on a Linux-based operating system“ of Applicant’s specification, the Examiner is interpreting “means for of receiving data from the input stream of requests from the first software pipeline Pipe 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claim 13 and dependent claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The eighth claim limitation of claim 13 “means utilizing established communication lines for settlement according contracts and transferring completion codes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims [13-22] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more:

Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 13-22, the claims recite an abstract idea of “Bank to bank international remittance transaction operations, including efficiency of compliance”. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 recites a system encompassing a transaction node in combination with a digital blockchain network to speed up simultaneous bank funds transfers between multiple banks.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “means for implementing mass service transaction method provided by at least three interacting tasks for servicing of parallel inbound and outbound flow of transaction requests with allocated pool of network accounts for each of the multiple banks“; “means for providing servicing for a plurality Bank to bank international remittance transaction operations including efficiency of compliance (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept? NO. Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 14-22, dependent on claim 13 are rejected under 35 U.S.C 101 based on similar rationale as claim 13. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 14 dependent on claim 13, merely adds to the abstract idea of claim 13.  By reciting “implementing mass transaction service method allows efficient use of blockchain to provide banks real time simultaneous transactions of one bank with many others, where receiver's and sender's transaction nodes 3including at least three tasks interacting with each other by software pipelines and each node with other nodes Bank to bank international remittance transaction operations including efficiency of compliance whereby the mass transaction service method allows efficient use of blockchain to provide banks real time simultaneous transactions of one bank with many others, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 13, merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 14 recites “receiving inbound blockchain based stream of traditional initial transactions requests from domestic or international banks and transferring all data from each incoming transaction request to a second interacting task by a first software pipeline, Pipe 1; and task 2 of the at least three interacting tasks consisting means for of receiving data from the input stream of requests from the first software pipeline Pipe I”. This claim amounts to no more than receiving a stream of initial requests from domestic or international banks and sending data from each coming transaction request to a second interacting task. (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 
Claim 14 dependent on claim 13 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claim 13 as it recites “utilizing web terminal emulation and application program interface (API)”; whereby a web terminal emulation and application program are used by task 3 without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Bank to bank international remittance transaction operations including efficiency of compliance whereby parallel multiple transaction including sending, receiving or both at the same time on each node allows all external traditional bank transactions only through the Stellar blockchain (excluding usage of SWIFT), without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 16 dependent on claim 14 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea of claim 13 as it recites “wherein task 3 on transaction node serving to embodiments with different core banking, implementing web terminal emulation and API for banks to accommodate cross border transaction operation between world banks.”; whereby web terminal emulation and API are implemented by banks to accommodate cross border transaction operations between world banks without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 17 dependent on claim 13, merely adds to the abstract idea of claim 13.  By reciting “wherein established direct communication lines for pluralities of parallel serviced transactions are used to provide real time information about state of each transaction including error or confirmation codes on both ends” it adds to the abstract idea of Bank to bank international remittance transaction operations including efficiency of compliance whereby direct communication lines are established to provide real time information about state of each parallel serviced transactions including error or combination codes on both ends, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Bank to bank international remittance transaction operations including efficiency of compliance whereby near real time transaction clearance is provided by formation of hash code corresponding transaction data in buffer of receiver; formation of hash code corresponding transaction data in buffer of sender; and comparison of two hash code and providing clearance of transaction, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 18 dependent on claim 13, merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 18 recites “sending by established communication line created hash code to sender's data buffer”. This claim amounts to no more than sending created hash code through an established communication line to sender’s data buffer. (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 19 dependent on claim 13, merely adds to the abstract idea of claim 13.  By reciting “wherein provides business to business (B2B) near real time transactions requirements, comprising: option of automatic load up of transaction requests for service from pipe of requests; option to send batch of real time transactions simultaneously from one bank to one another or to various banks; and option to receive batch of real time transactions simultaneously from one bank or from various banks” it adds to the abstract idea of Bank to bank international remittance transaction operations including efficiency of compliance whereby business to business (B2B) near real time transaction requirements  comprise: option of automatic load up of transaction requests for service from pipe of requests; option to send batch of real time 

Claim 20 dependent on claim 13, merely adds to the abstract idea of claim 13.  By reciting “wherein allows to utilize and to add new different bank's contracts for conventional banks domestic and international transactions operations, which running on bank's transaction nodes and for each unique contract comprising: sequence of action, which performed for each step of contract on sender's node; and sequence of action, which performed for corresponding step of contract on receiver's node” it adds to the abstract idea of Bank to bank international remittance transaction operations including efficiency of compliance whereby new domestic and international conventional transaction operations and contracts are allowed to be utilized and added on bank’s transaction sender’s and receiver’s nodes, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 21 dependent on claim 13, merely adds to the abstract idea of claim 13.  By reciting “wherein allows to utilize clearance of claim 20 for real time settlement for domestic banks and with different countries affiliation, comprising: bidirectional real time dialog by utilization established communication lines; provided by tasks 3 seamless connection between core banking systems; and utilization of contracts with payments agreements and financial regulations on both sides of transaction” it adds to the abstract idea of Bank to bank international remittance transaction operations including efficiency of compliance whereby clearance of real time settlement for domestic banks with different country affiliations comprising of bidirectional real time dialog by utilization established communication lines provided by tasks 3 seamless connection between core banking systems; and utilization of contracts with payments agreements and financial regulations on both sides of transaction is allowed, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Bank to bank international remittance transaction operations including efficiency of compliance whereby clearance of real time settlement for domestic banks with different country affiliations comprising of bidirectional real time dialog by utilization established communication lines provided by tasks 3 seamless connection between core banking systems; and utilization of contracts with payments agreements and financial regulations on both sides of transaction is allowed, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

McWilliams (US 2019/0318424 A1) discloses systems and methods for implementing blockchain-based money transfer transactions between a sending party and a receiving party, in addition to the implementation of various authentication and identification techniques to improve the security and compliance of money transfer transactions. Nevertheless it fails to teach implementing hash code produced and transferred by recipients to sender to obtain real time confirmation of transaction from sender; creating state transaction dialog data for each active transaction and on each side; providing requests for API web terminal emulation for task three; transactions on Stellar blockchain without use of SWIFT service; and providing business to business near real time mass transactions. 

Response to Applicant Arguments
Applicant's arguments filed 5/10/2021 have been fully considered. 

Applicant cancelled claims 1-12 and added new amended claims 13-22 on 3-15-2021, as posted in the above analysis with additions underlined.

Applicant requests that the Examiner disregard the response filed by the Applicant on 10-26-2020 and consider it a mistake of filing. Instead the Applicant requests that the new amended claims dated 3-25-2021, prepared with a patent attorney, be considered. Examiner believes he meant to refer to amended claims dated 3-15-2021 instead. In response to Applicant’s request, Examiner has decided to grant the request of Applicant to consider the amended claims dated 3-15-2021.

Examiner withdraws the rejection of claims 1 and 3-12 under 35 U.S.C. 112(b), the rejection of claims 1-12 under 35 USC § 101 and the rejection of claims 1-12 under 35 USC § 102 based on Applicant’s cancellation of claims 1-12.

For reasons of record and as set forth above, the examiner rejects claims 13-22, as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.  
In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. To the extent Applicants have not advanced separate, substantive arguments for particular claims, or other issues, such arguments are deemed waived. 37 C.F.R. §41.37(c)(1)(iv). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3699      


/JAMIE R KUCAB/Primary Examiner, Art Unit 3699